DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       AL LEGETT BURGESS,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-3944

                         [February 27, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey and
John J. Murphy III, Judges; L.T. Case No. 97-001342CF10A.

  Al Legett Burgess, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KUNTZ JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.